United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1469
                                    ___________

Judy D. Pilgrim                       *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Kenneth S. Apfel, Commissioner of     *
Social Security Administration,       *      [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                           Submitted: December 3, 1998
                               Filed: December 8, 1998
                                   ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Judy D. Pilgrim appeals the district court’s1 judgment affirming the Social
Security Commissioner’s decision to deny Pilgrim’s application for disability insurance
benefits. Having carefully reviewed the record and the parties& briefs, we conclude that
substantial evidence supports the findings of the administrative law judge, and the



      1
       The Honorable H. Franklin Waters, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Beverly R. Stites, United States Magistrate Judge for the Western District of Arkansas.
administrative law judge did not otherwise err. Accordingly, we affirm. See 8th Cir.
R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-